Citation Nr: 0800449	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO. 05-06 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
for social anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from August 1992 to 
September 2004. 

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2007, at which time it was remanded 
for further development. Following the requested 
development, the VA Appeals Management Center (AMC) in 
Washington, DC confirmed and continued the initial 10 
percent rating for the veteran's service-connected social 
anxiety. Thereafter, the case was returned to the Board for 
further appellate action.


FINDING OF FACT

Since service connection and the initial 10 percent rating 
became effective September 2, 2004, the veteran's service-
connected social anxiety has been manifested primarily by 
an anxious mood and affect and has been productive of no 
more than mild occupational and social impairment. 


CONCLUSION OF LAW

Since September 2, 2004, the criteria for an initial rating 
in excess of 10 percent for social anxiety have not been 
met. 38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 
2006); 38 C.F.R. § 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic 
Code 9403 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
his claim for an increased initial rating for his service-
connected social anxiety. 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a 
veteran of the information and evidence not of record that 
is necessary to substantiate the claim. 38 U.S.C.A. § 5103; 
38 CFR § 3.159(b)(1). As part of that notice, VA must 
inform the veteran of the information and evidence he is 
expected to provide, as well as the information and 
evidence VA will seek to obtain on his behalf. In addition, 
VA must advise the veteran to provide any additional 
evidence in his possession that pertains to the claim. See 
38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also, Pelegrini v. Principi, 18 Vet. App. 112 
(2004). However, VA may proceed with adjudication of a 
claim if errors in the timing or content of the notice are 
not prejudicial to the claimant. Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In May 2004, after receiving received the veteran's claim 
for service connection for social anxiety, the RO sent him 
a letter informing of VA's duty to notify and assist him in 
the development of that claim. The RO notified the veteran 
and his representative of the following: (1) the 
information and evidence that was of record and was not of 
record that was necessary to substantiate the veteran's 
claim; (2) the information and evidence that VA would seek 
to provide, such as records held by Federal agencies; (3) 
the information and evidence that the veteran needed to 
provide, such as employment records and records of his 
treatment by private health care providers; and (4) the 
need to furnish VA any other information or evidence in the 
veteran's possession that pertained to his claim. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the 
Federal government. 

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to do 
so. It also notified him of what to do if he had questions 
or needed assistance and provided a telephone number, 
computer site, and address where he could get additional 
information. 

In conjunction with the veteran's claim, VA obtained the 
veteran's service medical records, and arranged for 
psychiatric examinations which were performed in May and 
June 2004. 

By a rating action in October 2004, the RO granted service 
connection for social anxiety and assigned a 10 percent 
rating, effective September 2, 2004. The veteran disagreed 
with that rating, and this appeal ensued. 

In July 2007, the RO notified the veteran that once service 
connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule 
for evaluating disabilities. 38 C.F.R. Part 4. The RO also 
notified the veteran that an effective date for the award 
of benefits would be assigned and would be based, 
generally, on the date of the receipt of the claim for 
benefits or when the evidence showed a level of disability 
that supported a certain rating under the rating schedule. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Although notice of the information and evidence necessary 
to establish an assigned rating was not provided to the 
veteran at the time he filed his claim for service 
connection, he was not prejudiced by that error. See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II). (In order to cure a notice timing defect, a 
compliant notice must be issued followed by the 
readjudication of the claim.) 

Not only did the foregoing notices provide the necessary 
information, the veteran and his representative submitted 
additional evidence and argument with respect to his 
claims. The RO also informed the veteran of his right to 
have a hearing in association with his appeal; however, he 
declined to exercise that right. 

Finally, the Board notes that neither the veteran nor his 
representative have challenged the assigned rating based on 
any lack of understanding of the evidence and information 
necessary to support the claim for an increased rating. See 
Mayfield, supra (due process concerns with respect to 
notice requirements must be pled with specificity). In 
fact, in the substantive appeal, received in February 2005, 
and in a November 2007 brief, the veteran and his 
representative acknowledged the VA criteria for a higher 
rating for social anxiety. 

In any event, the additional evidence and argument was 
considered by the Board in June 2007, at which time, the 
Board remanded the case for still additional development. 
Thereafter, the AMC readjudicated of the claim for an 
increased rating for social anxiety. As such, the veteran 
has had ample opportunity to participate in the development 
of his appeal, and the possibility of prejudice due to a 
notice timing defect has been cured.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
evidence necessary to support his claim. It appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder. Indeed, the 
veteran has not identified any further outstanding 
evidence, which could be used to support his claim. As 
such, the record has been fully developed, and it is 
difficult to discern what additional guidance VA could 
provide to the veteran regarding what further evidence he 
should submit to substantiate his claim. Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 

In light of the foregoing, further action is unnecessary in 
order to meet VA's statutory duty to assist the veteran in 
the development of his claim for an increased initial 
rating for his service-connected social anxiety. See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (development 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are 
to be avoided). Accordingly, the Board will proceed to the 
merits of the appeal. 

The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes's of the Schedule for 
Rating Disabilities. 38 U.S.C.A. § 1155, 38 C.F.R. Part 4 
(2007). 

Social anxiety is rated in accordance with the criteria set 
forth in 38 C.F.R. § 4.130, Diagnostic Code 9403. A 10 
percent rating is warranted when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform 
occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is warranted for social anxiety when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-
care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events). 38 C.F.R. § 4.130, Diagnostic Code 9403.

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. 

The RO's October 2004 decision on appeal, which granted 
entitlement to service connection for social anxiety, 
effective September 2, 2004, was an initial rating award. 
When an initial rating award is at issue, a practice known 
as "staged" ratings may apply. That is, at the time of an 
initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found. 
Fenderson v. West, 12 Vet. App. 119 (1999). 

Therefore, the Board has reviewed all evidence of record 
pertaining to the history of the service-connected 
disability. 38 C.F.R. §§ 4.1, 4.2; see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Following its review of the record, the Board finds that 
the veteran's social anxiety is generally productive of no 
more than mild impairment. That level of impairment is 
contemplated by the 10 percent rating currently in effect. 
Therefore, the appeal is denied. 

The competent evidence of record shows that the veteran's 
social anxiety is manifested primarily by complaints of an 
increased heart rate, sweating, shaking, facial flushing, 
and on examination, he demonstrates an anxious mood and 
affect. Although the June 2004 VA examiner found such 
manifestations productive of moderately severe impairment, 
the preponderance of the evidence shows lesser impact on 
the veteran's social and occupational functioning. 

While the VA examiners generally concur that the veteran's 
manifestations are annoying and embarrassing, they also 
concur that the veteran's social anxiety does not alter his 
quality of life or industrial potential. Rather, they note 
that he gets along fairly well with his family, friends, 
and neighbors, and is able to focus on and accomplish the 
activities of daily life. 

Indeed, the veteran is generally pleasant, cooperative, 
logical, coherent, and goal-directed. His memory and 
calculating ability are intact, and his abstract thinking 
is normal. He is also alert and oriented with good insight 
into his condition; and he does not demonstrate any 
psychotic symptomatology, such as looseness of association, 
ideas of reference, thought insertion, thought 
broadcasting, or auditory or visual hallucinations. 
Moreover, he is able to understand, remember, and carry out 
simple and complex instructions; and the preponderance of 
the record is generally negative for evidence of depressed 
mood, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or memory loss. In fact, the most 
recent examiner specifically found that the veteran's 
complaints of increased heart rate, sweating, shaking, and 
facial flushing could be distinguished from panic attacks. 

In evaluating the level of impairment caused by the 
veteran's social phobia, the VA examiners assigned the 
veteran relatively high GAF scores of 65 and 85. 

The GAF (Global Assessment of Functioning scale) is an 
integral part of the evaluation in determining the level of 
impairment caused by psychiatric disability such as social 
anxiety. It is found in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM-IV) (4th ed. 1994) and 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness." See Richard v. Brown, 9 Vet. App. 266, 267 
(1996). 

The GAF consists of ratings from 100 down to zero which may 
increase or decrease as the veteran's level of psychiatric 
impairment improves or declines. DSM IV at 32. For example, 
a GAF score from 61 to 70 reflects some mild symptoms, or 
some difficulty in social, occupational, or school 
functioning. In such cases, the veteran is generally 
functioning pretty well, with some meaningful interpersonal 
relationships. Id. Higher GAF scores are consistent with 
lesser degrees of impairment on the veteran's ability to 
function.

The nomenclature in DSM IV has been specifically adopted by 
VA in the evaluation of mental disorders. 38 C.F.R. § 
4.125, 4.130 (2002). While important in assessing the level 
of impairment caused by psychiatric illness, the GAF score 
is not dispositive of the level of impairment cause by such 
illness. Rather, it is considered in light of all of the 
evidence of record. See Brambley v. Principi, 17 Vet. 
App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 
(2001).

In this case, the veteran's GAF scores are consistent with 
the manifestations of his social anxiety reported in his 
service medical records and in the reports of the VA 
examinations in May and June 2004. Nevertheless, in July 
2007, VA scheduled the veteran for an additional 
examination to further determine the extent of impairment 
attributable to that disorder. 

VA notified the veteran of the examination date and the 
consequences of failing to report for that examination. VA 
also notified the veteran of the procedure to take if he 
had to reschedule the examination. The notice of that 
examination was sent to the veteran at his last reported 
address of record, and there is no competent evidence of 
record that he did not receive such notice. Indeed, the 
evidence shows that in the past, he received mail at that 
address, and there is no evidence from the Post Office that 
such notice was undeliverable. 

Despite such notice, the veteran failed to report for that 
examination. He did not report the reason for that failure 
nor did he request that such examination be rescheduled. 
Where a veteran fails to report for an examination without 
good cause in conjunction with a claim for an increased 
rating claim, the claim will be denied. 38 C.F.R. § 3.655. 

In any event, the manifestations of the veteran's social 
anxiety and the associated GAF scores more nearly reflect 
the schedular criteria for a 10 percent rating under 
38 C.F.R. § 4.130, Diagnostic Code 9403. Such 
manifestations have been generally consistent since service 
connection became effective September 2, 2004. Therefore, 
there is no basis for the assignment of stage ratings noted 
in Fenderson. Accordingly, the appeal is denied.




ORDER

An initial rating in excess of 10 percent for social 
anxiety is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


